Exhibit 10.33

 

LOGO [g640312ex10_33p01.jpg]

December 13, 2011

Susan Leonard

735 Gilbert Avenue

Menlo Park, CA 94025

Dear Susan,

Hansen Medical, Inc. (the “Company”) is pleased to offer you employment on the
following terms:

1. Position: Your title will be Vice President Human Resources. This position
will report to Peter J. Mariani, the Company’s Chief Financial Officer, and is a
full-time position contingent upon successful completion of a background check.
While you render services to the Company, you will not engage in any other
employment, consulting or other business activity (whether full-time or
part-time) that would create a conflict of interest with the Company. By signing
this letter agreement, you confirm to the Company that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company.

2. Cash Compensation: The Company will pay you a starting salary of $210,000 per
year, payable in accordance with the Company’s standard payroll schedule. This
salary will be subject to adjustment pursuant to the Company’s employee
compensation policies in effect from time to time.

3. Bonus Plan: Subject to the approval of the Company’s Board of Directors, you
will be eligible to participate in an Executive Incentive bonus plan with an
annual target payout of up to 25,200 Restricted Stock Units.

4. Employee Benefits: As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits. In addition, you will
be entitled to three weeks paid vacation in accordance with the Company’s
vacation policy.

5. Stock Options: Subject to the approval of the Company’s Board of Directors or
its Compensation Committee, you will be granted an option to purchase 150,000
shares of the Company’s Common Stock. The exercise price per share will be equal
to the fair market value per share on the date the option is granted.

The option will be subject to the terms and conditions applicable to options
granted under the Company’s 2006 Equity Incentive Plan (the “Plan”), as
described in the Plan and the applicable Stock Option Agreement. You will vest
in 25% of the option shares after 12 months of continuous service, and the
balance will vest in equal monthly installments over the next 36 months of
continuous service, as described in the applicable Stock Option Agreement.



--------------------------------------------------------------------------------

Susan Leonard

December 13, 2011

Page 2

 

6. Total Compensation: Your total compensation package is estimated as follows:

 

Base Salary:

   $ 210,000      

RSU Bonus

   $ 63,000       (based on share price of $2.50)

Option Value:

   $ 186,000       (based on Black-Scholes value)

Insurance Benefits

   $ 20.000       (estimated premiums paid by Hansen)   

 

 

    

Total Compensation:

   $ 479,000      

7. Retention Agreement: The Company will offer you the opportunity to enter into
a Retention Agreement in the form of the document attached hereto as Exhibit A.

8. Proprietary Information and Inventions Agreement: Like all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company’s standard Proprietary Information and Inventions Agreement, a
copy of which is attached hereto as Exhibit B.

9. Employment Relationship: Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).

10. Taxes: All forms of compensation referred to in this letter agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

11. Interpretation, Amendment and Enforcement: This letter agreement and
Exhibits A and B constitute the complete agreement between you and the Company,
contain all of the terms of your employment with the Company and supersede any
prior agreements, representations or understandings (whether written, oral or
implied) between you and the Company. This letter agreement may not be amended
or modified, except by an express written agreement signed by both you and a
duly authorized officer of the Company. The terms of this letter agreement and
the resolution of any disputes as to the meaning, effect, performance or
validity of this letter agreement or arising out of, related to, or in any way
connected with, this letter agreement, your employment with the Company or any
other relationship between you and the Company (the “Disputes”) will be governed
by California law, excluding laws relating to conflicts or choice of law. You
and the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in Santa Clara County, California, in connection with any
Dispute or any claim related to any Dispute.



--------------------------------------------------------------------------------

Susan Leonard

December 13, 2011

Page 3

 

* * * * *

Susan, we are excited about the possibility of you joining our Company. You may
indicate your agreement with these terms and accept this offer by signing and
dating both the enclosed duplicate original of this letter agreement, the
Retention Agreement, and the enclosed Proprietary Information and Inventions
Agreement and returning them to me. This offer, if not accepted, will expire at
the close of business on December 19, 2011. As required by law, your employment
with the Company is contingent upon your providing legal proof of your identity
and authorization to work in the United States. Your employment is also
contingent upon your starting work with the Company on January 2, 2012.

If you have any questions, please call me at 650-404-2712.

Very truly yours,

 

HANSEN MEDICAL, INC. LOGO [g640312ex10_33p03an.jpg] By:   Peter J. Mariani
Title:   Chief Financial Officer

I have read and accept this employment offer:

 

LOGO [g640312ex10_33p03b.jpg]

 

Susan Leonard

Dated:

 

12/28/11

Attachment

Exhibit A: Retention Agreement

Exhibit B: Proprietary Information and Inventions Agreement